          Case 1:20-cr-00122-DLC Document 21 Filed 12/04/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 20-122-BLG-DLC
                          Plaintiff,

  vs.                                              ORDER

  HUNTER QUINN BRADEN,

                          Defendant.

        Before the Court is the United States’ Unopposed Motion for Dismissal of

Forfeiture Proceedings. (Doc. 20.) The United States requests that this Court

dismiss the criminal forfeiture proceeding in this case, as set forth in the

Indictment (Doc. 1 at 2), on the basis that the subject property has been

administratively forfeited. (Doc. 20 at 2.) Defendant Hunter Quinn Braden does

not object. (Id. at 3.)

        Accordingly, IT IS ORDERED that the forfeiture proceeding in the above-

captioned matter is DISMISSED with prejudice.

        DATED the 4th day of December, 2020.




                                           1
